IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-20774
                         Summary Calendar



ANTHONY JOHN LIAPES,

                                    Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                    Respondent-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-96-CV-1890
                        - - - - - - - - - -
                          January 23, 1998
Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Anthony John Liapes, Texas prisoner # 583058, requests a

certificate of appealability (COA) to appeal from the district

court’s grant of summary judgment dismissing his federal habeas

petition.   Liapes challenges the manner in which his sentence is

being executed, arguing that Respondent has unlawfully




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-20774
                                -2-

restructured his sentences by changing his mandatory-supervision

release date.

     Liapes is not eligible for mandatory supervision because he

is serving a sentence for an offense for which the judgment

contains as affirmative finding of a deadly weapon.   Accordingly,

the judgment of the district court is AFFIRMED.   To the extent

that a COA is required, it is DENIED because Liapes has not made

a substantial showing of the denial of a constitutional right.

See 28 U.S.C. § 2253(c)(2).

     AFFIRMED.   COA DENIED.